DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/13/2021 regarding the rejection of claims 1 and 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Ferguson et al. (U.S. Patent No. 9158980; hereinafter Ferguson) does not teach the amended steps of adopting an agreed estimation result if the estimation results are in agreement and judging whether the recognized traffic signal and the estimated traffic signal are the same, however examiner respectfully disagrees. Ferguson teaches determining an inference that the state of the traffic signal is green if the crosswalk signal is in agreement with the direction of the vehicle (Ferguson: Col. 7, line 64 – Col. 8, line 4; i.e., based on the orientation of and an observed state of the crosswalk sign and an intended route of the vehicle through an intersection, an additional inference regarding the state of the traffic intersection or traffic signal may be determined. For example, seeing a “walk” message in a direction that agrees with a direction of the vehicle may offer a clue that a traffic signal is green). Ferguson also teaches determining if the estimated state of the traffic signal is the same as the determined state of the traffic signal (Ferguson: Col. 7, lines 30-36; i.e., the vehicle may use the estimate of the state of the upcoming traffic signal as a check on a determined state of the upcoming traffic signal. As an example, if the estimate of the traffic signal is green, and the state of the traffic signal as determined by the vehicle is green, the vehicle may proceed through the traffic intersection and maintain its speed). Therefore, Ferguson does anticipate the step of adopting an agreed estimation result if the estimation results are in agreement and judging whether the recognized traffic signal and the estimated traffic signal are the same as presented in amended claims 1 and 9.
Applicant’s arguments with respect to claims 04/13/2021 regarding the rejection of claims 1 and 9 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection applies to the newly amended claim limitation of adopting a majority estimation result if the first to third estimations are not in agreement, as an estimated traffic signal. 
Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In line 24 of claim 1, “are same” should read “are the same”.  
In line 20-21 of claim 9, “are same” should read “are the same”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (U.S. Patent No. 9158980; hereinafter Ferguson) in view of Kawamoto (U.S. Publication No. 2018/0259956; hereinafter Kawamoto).
Regarding claim 1, Ferguson teaches a control device that performs prescribed control of a host vehicle (Ferguson: Col. 3, lines 54-46; i.e., the computing device may be configured to control the vehicle in an autonomous mode) using external environment 5information acquired by an external environment sensor (Ferguson: Col. 13, lines 53-55; i.e., the sensor system 604 may include a number of sensors configured to sense information about an environment in which the vehicle 600 is located), 
the control device comprising: one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the control device to (Ferguson: Col. 1, lines 50-54; i.e., the controller 
	recognize, as a recognized traffic signal, a traffic signal of a traffic signal device to be obeyed next, based on the external environment information (Ferguson: Col. 4, lines 51-55; i.e., if a traffic signal is detected, a state of the traffic signal may be determined. Determining the state of the traffic signal may include determining which object in a pattern of red, yellow, and green objects of an image of a traffic signal is illuminated);
	recognize movement of a traffic participant, based on the external environment information (Ferguson: Col. 7, lines 45-47; i.e., the information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction, or cross-traffic);
	estimate the traffic signal to be obeyed next, as a first estimation, based on the movement of the traffic participant that is recognized and moving in a direction corresponding to a progression direction of the host vehicle (Ferguson: Col. 2, line 65 – Col 3, line 3; i.e., a computing device (e.g., a computing device that is on-board the vehicle or a computing device in a server) may be configured to estimate the state of the upcoming traffic signal and provide the estimate of the state of the upcoming traffic signal to another device, such as a driver assistance system or a navigation system; Ferguson: Col. 7, lines 47-51; i.e., the vehicle may determine information such as changes in speed or acceleration, or distances to vehicles in front of and/or behind the vehicle. A vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red);
	estimate the traffic signal to be obeyed next, as a second estimation, based on a presence or absence of the traffic participant crossing in front of the host vehicle (Ferguson: Col. 7, lines 53-55; i.e., a pedestrian walking in a crosswalk that is perpendicular to a direction of travel of the vehicle may be indicative of a traffic signal that is red); 
estimate the traffic signal to be obeyed next, as a third estimation, based on the movement of the traffic participant that is recognized and is moving in an opposing direction to the progression direction of the host vehicle (Ferguson: Col. 7, lines 42-47; i.e., the vehicle may gather information to confirm the state of the traffic signal; The information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction; Ferguson: Col. 7, lines 50-51; i.e., a vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red);
	adopt an agreed estimation result if the first to third estimations are in agreement (Ferguson: Col. 7, line 64 – Col. 8, line 4; i.e., based on the orientation of and an observed state of the crosswalk sign and an intended route of the vehicle through an intersection, an additional inference regarding the state of the traffic intersection or traffic signal may be determined. For example, seeing a “walk” message in a direction that agrees with a direction of the vehicle may offer a clue that a traffic signal is green). 
	Ferguson does not teach adopting a majority estimation result if the first to third estimations are not in agreement, as an estimated traffic signal. 
	However, in the same field of endeavor, Kawamoto teaches adopting a majority estimation result if the first to third estimations are not in agreement, as an estimated traffic signal (Par. 174; i.e., in step S78, the autonomous driving control section 53 decides whether or not the resolution mode in the event of occurrence of a conflict is a resolution mode that determines an action by weighted average or majority decision);  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Ferguson to have further incorporated adopting a majority estimation result if the first to third estimations are not in agreement, as an estimated traffic signal, as taught by Kawamoto. Doing so would allow the control device to make an emergency determination based on a majority result if there is no definite conclusion (Kawamoto: Par. 
	Ferguson further teaches the control device configured to judge whether the recognized traffic signal and the estimated traffic signal are the same (Ferguson: Col. 7, lines 30-36; i.e., the vehicle may use the estimate of the state of the upcoming traffic signal as a check on a determined state of the upcoming traffic signal. As an example, if the estimate of the traffic signal is green, and the state of the traffic signal as determined by the vehicle is green, the vehicle may proceed through the traffic intersection and maintain its speed);
	and perform the control based on a judged result (Ferguson: Col. 8, lines 44-50; i.e., the computing device may access a conditional map having relationships between states of traffic signals, determine the state estimate based on the relationships, and provide the estimate to the computing device. Additionally, the computing device may provide instructions for controlling the vehicle in the autonomous mode to the vehicle).
Regarding claim 2, Ferguson in view of Kawamoto teaches the control device according to claim 1. Ferguson further teaches wherein the one or more processors cause the control device to estimate25the onethe  the traffic signal (Ferguson: Col. 2, line 65 – Col 3, line 3; i.e., a computing device (e.g., a computing device that is on-board the vehicle or a computing device in a server) may be configured to estimate the state of the upcoming traffic signal and provide the estimate of the state of the upcoming traffic signal to another device, such as a driver assistance system or a navigation system) based on movement of another vehicle travelling in a travel lane in which the host vehicle is travelling or in another lane that has a same progression direction as the travel lane
Regarding claim 3, Ferguson in view of Kawamoto teaches the control device according to claim 1. Ferguson further teaches wherein if the control device recognizes that the other vehicle has stopped in front of the traffic signal device, the one or more processors cause the control device to estimate that the 5traffic signal is a stop instruction signal (Ferguson: Col. 7, lines 47-51; i.e., the vehicle may determine information such as changes in speed or acceleration, or distances to vehicles in front of and/or behind the vehicle. A vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red).
Regarding claim 4, Ferguson in view of Kawamoto teaches the control device according to claim 1. Ferguson further teaches wherein if the control device recognizes 10a traffic participant that is crossing in front of the host vehicle, the one or more processors cause the control device to estimate that the traffic signal is a stop instruction signal (Ferguson: Col. 7, lines 53-55; i.e., a pedestrian walking in a crosswalk that is perpendicular to a direction of travel of the vehicle may be indicative of a traffic signal that is red).
Regarding claim 5, Ferguson in view of Kawamoto teaches the control device according to claim 1. Ferguson further teaches wherein if the control device recognizes that another vehicle located in an opposing lane that opposes a travel lane in which the host vehicle is travelling has stopped at a stop position of the traffic 20signal device, the one or more processors estimate that the traffic signal is a stop instruction signal (Ferguson: Col. 7, lines 42-47; i.e., the vehicle may gather information to confirm the state of the traffic signal; The information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction; Ferguson: Col. 7, lines 50-51; i.e., a vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red).
Regarding claim 9, Ferguson teaches a control method for performing prescribed 15control of a host vehicle (Ferguson: Col. 3, lines 54-46; i.e., the computing device may be configured to control the vehicle in an autonomous mode) using external environment information acquired by an external environment sensor, the control method comprising (Ferguson: Col. 13, lines 53-55; i.e., the sensor system 604 may include a number of sensors configured to sense information about an environment in which the vehicle 600 is located):
a traffic signal recognizing step of recognizing a traffic signal of a traffic signal device to be obeyed next, based on the external environment information (Ferguson: Col. 4, lines 51-55; i.e., if a traffic signal is detected, a state of the traffic signal may be determined. Determining the state of the traffic signal may include determining which object in a pattern of red, yellow, and green objects of an image of a traffic signal is illuminated);
a traffic participant recognizing step of recognizing movement of a traffic participant, based on the external environment information (Ferguson: Col. 7, lines 45-47; i.e., the information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction, or cross-traffic);
a first estimating step of estimating the traffic signal to be obeyed next, based on the movement of the 15traffic participant that is recognized in the traffic participant recognizing step and moving in a direction corresponding to a progression direction of the host vehicle (Ferguson: Col. 2, line 65 – Col 3, line 3; i.e., a computing device (e.g., a computing device that is on-board the vehicle or a computing device in a server) may be configured to estimate the state of the upcoming traffic signal and provide the estimate of the state of the upcoming traffic signal to another device, such as a driver assistance system or a navigation system; Ferguson: Col. 7, lines 47-51; i.e., the vehicle may determine information such as changes in speed or acceleration, or distances to vehicles in front of and/or behind the vehicle. A vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red),
a second estimating step of estimating the traffic signal to be obeyed next based on a presence or absence of the traffic participant crossing in front of the host vehicle (Ferguson: Col. 7, 
a third estimating step of estimating the traffic signal to be obeyed next based on the movement of the traffic participant that is recognized and is moving in an opposing direction to the progression direction of the host vehicle (Ferguson: Col. 7, lines 42-47; i.e., the vehicle may gather information to confirm the state of the traffic signal; The information may indicate behavior of other vehicles, such as vehicles traveling in the same or opposite direction; Ferguson: Col. 7, lines 50-51; i.e., a vehicle in front of the vehicle that is braking may be indicative of a traffic signal that is yellow or red);
and a fourth estimating step of adopting an agreed estimation result if estimation results in the first to third steps are in agreement (Ferguson: Col. 7, line 64 – Col. 8, line 4; i.e., based on the orientation of and an observed state of the crosswalk sign and an intended route of the vehicle through an intersection, an additional inference regarding the state of the traffic intersection or traffic signal may be determined. For example, seeing a “walk” message in a direction that agrees with a direction of the vehicle may offer a clue that a traffic signal is green).
Ferguson does not teach adopting a majority estimation result if the estimation results in the first to third estimating steps are not in agreement.
However, in the same field of endeavor, Kawamoto teaches adopting a majority estimation result if the estimation results in the first to third estimating steps are not in agreement (Par. 174; i.e., in step S78, the autonomous driving control section 53 decides whether or not the resolution mode in the event of occurrence of a conflict is a resolution mode that determines an action by weighted average or majority decision).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control method of Ferguson to have further incorporated adopting a majority estimation result if the estimation results in the first to third estimating steps are 
Ferguson further teaches the method comprising a comparing step of judging whether the traffic signal recognized in the traffic signal recognizing step and the traffic signal estimated in the fourth estimating step are the same (Ferguson: Col. 7, lines 30-36; i.e., the vehicle may use the estimate of the state of the upcoming traffic signal as a check on a determined state of the upcoming traffic signal. As an example, if the estimate of the traffic signal is green, and the state of the traffic signal as determined by the vehicle is green, the vehicle may proceed through the traffic intersection and maintain its speed);
and 20a control step of performing the control based on a comparison result of the comparing step (Ferguson: Col. 8, lines 44-50; i.e., the computing device may access a conditional map having relationships between states of traffic signals, determine the state estimate based on the relationships, and provide the estimate to the computing device. Additionally, the computing device may provide instructions for controlling the vehicle in the autonomous mode to the vehicle).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Kawamoto and further in view of Montemerlo et al. (U.S. Patent No. 8718861; hereinafter Montemerlo).
Regarding claim 6, Ferguson in view of Kawamoto teaches the control device according to claim 1, but they do not teach wherein 25if the recognized traffic signal differs from the estimated traffic signal the one or more processors makes a request for manual driving to a driver.
However, in the same field of endeavor, Montemerlo teaches wherein 25if the recognized traffic signal differs from the estimated traffic signal the one or more processors makes a request for manual driving to a driver (Montemerlo: Col. 15, lines 31-35; i.e., if the computer 110 determines that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Ferguson and Kawamoto to have further incorporated wherein 25if the recognized traffic signal differs from the estimated traffic signal the one or more processors makes a request for manual driving to a driver, as taught by Montemerlo. Doing so would allow the driver to take control if needed and correctly identify the traffic signal in a case where the control device is unsure (Montemerlo: Col. 7, lines 52-55; i.e., high traffic areas may be identified as such zones as a driver may feel the need to continuously monitor the vehicle in case the driver must take control).
Regarding claim 7, Ferguson in view of Kawamoto teaches the control device according to claim 1, but they do not teach wherein if the recognized traffic signal differs from the estimated traffic signal, the one or more processors cause the control device to decelerate or stop the host vehicle.
However, in the same field of endeavor, Montemerlo teaches wherein if the recognized traffic signal differs from the estimated traffic signal, the one or more processors cause the control device to decelerate or stop the host vehicle (Montemerlo: Col. 15, lines 31-35; i.e., if the computer 110 determines that the deviation value exceeds the relevant threshold deviation value, the computer 110 may generate and provide an alert to the driver; Montemerlo: Col. 15, lines 42-47; i.e., If the computer 110 does not receive input (or sufficient input) from the driver, the computer 110 may navigate the vehicle 101 to the side of the road (i.e., pull the vehicle over), reduce the speed of the vehicle 101, or bring the vehicle 101 to a complete stop).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Ferguson and Kawamoto to have further incorporated wherein if the recognized traffic signal differs from the estimated traffic signal, the one or 
Regarding claim 8, Ferguson in view of Kawamoto teaches the control device according to claim 1, but they do not teach wherein if the recognized traffic signal 10differs from the estimated traffic signal, the one or more processors cause the control device to provide a warning to a driver.
However, in the same field of endeavor, Montemerlo teaches wherein if the recognized traffic signal 10differs from the estimated traffic signal, the one or more processors cause the control device to provide a warning to a driver (Montemerlo: Col. 15, lines 31-37; i.e., if the computer 110 determines that the deviation value exceeds the relevant threshold deviation value 139, the computer 110 may generate and provide an alert to the driver… the alert may be an aural signal, a visual signal, and/or any other signal that gets the attention of the driver).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control device of Ferguson and Kawamoto to have further incorporated wherein if the recognized traffic signal 10differs from the estimated traffic signal, the one or more processors cause the control device to provide a warning to a driver, as taught by Montemerlo. Doing so would notify the driver of the uncertainty in the traffic signal detection and give the driver a chance to take control of the vehicle before slowing down automatically (Montemerlo: Col. 4, lines 59-61; i.e., the processor is also configured to slow the vehicle down if the driver does not take control after the notification is provided).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427.  The examiner can normally be reached on Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661